Citation Nr: 1030779	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a left hip condition.

3.  Entitlement to service connection for a right leg condition.

4.  Entitlement to service connection for a left leg condition.

5.  Entitlement to special monthly compensation (SMC) for loss of 
use of both feet.

6.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

7.  Entitlement to specially adapted housing.

8.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to August 
1944.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and March 2008 rating decisions 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  Although he was scheduled for a Board 
hearing, the Veteran, through his representative, withdrew his 
hearing request in June 2010.  See 38 C.F.R. § 20.704 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection is in effect for epilepsy and chronic brain 
syndrome.  The Veteran was in a motor vehicle accident in 
November 1971 that was precipitated by a seizure.  He reports 
that this accident caused him to develop back disability, which 
has worsened and is now productive of loss of use of both feet.  
In a March 2008 rating decision, the RO denied service connection 
for low back condition, as well as to service connection for left 
hip, right leg, left leg and right arm disabilities.  In his 
October 2008 VA Form 9 for the issues of entitlement to SMC for 
loss of use of both feet, entitlement to automobile and adaptive 
equipment or for adaptive equipment only, entitlement to 
specially adapted housing, and entitlement to a special home 
adaptation grant, the Veteran stated that he felt "that the 
injuries I sustained (back/legs) in the seizure-related accident 
should be recognized by VA as secondary service connected 
conditions."  

The Board accepts the Veteran's October 2008 statement as a 
Notice of Disagreement with the March 2008 rating decision that 
denied service connection for low back, left hip, right leg and 
left leg disabilities.  See 38 C.F.R. § 20.201 (2009).  To date, 
however, the RO has not issued the Veteran a Statement of the 
Case (SOC) with respect to these claims.  Under the 
circumstances, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

As the Veteran's resolution of the Veteran's certified claims may 
be contingent on the adjudication of his pending service 
connection claims, the issues are inextricably intertwined and a 
final Board decision cannot be rendered on the Veteran's 
certified claims until these underlying claims are adjudicated.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should issue a statement of the 
case (SOC) to the Veteran and attorney 
addressing the issues of entitlement to 
service connection for a back condition, a 
left hip condition, a right leg condition, 
and a left leg condition, to include 
notification of the need to timely file a 
Substantive Appeal to perfect his appeal on 
these service connection claims.  

2.  Then readjudicate the appeal.  If the 
benefits sought on appeal remain denied, the 
RO must furnish to the Veteran and his 
representative an appropriate supplemental 
SOC that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

